Citation Nr: 0739278	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-17 561	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a February 
2006 Board decision that denied an effective date prior to 
April 21 2003, for the grant of service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran served on active duty from December 9, 1974 to 
June 6, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 motion from the moving party for 
revision or reversal, of a February 6, 2006 Board decision 
that denied entitlement to an effective date prior to April 
21, 2003, for the grant of service connection for PTSD.  


FINDINGS OF FACT

1.  In a decision issued on February 6, 2006, the Board 
denied entitlement to an effective date prior to April 21, 
2003, for the grant of service connection for PTSD.  

2.  The record does not establish that the correct pertinent 
facts, as they were known on February 6, 2006, were not 
before the Board, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The February 6, 2006 decision of the Board denying 
entitlement to an effective date prior to April 21, 2003, for 
the grant of service connection for PTSD does not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).   

The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of the VCAA do not apply to clear and 
unmistakable error claims, irrespective of whether the 
decision in question was issued by the RO or the Board.  See 
Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  
Consequently, the provisions of the VCAA as well as VA's 
implementing regulations are not addressed in this decision.  

Analysis

The veteran asserts that there was clear and unmistakable 
error (CUE) in a February 6, 2006 decision of the Board that 
denied entitlement to an effective date prior to April 21, 
2003, for the grant of service connection for PTSD.  

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).  
In general, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  For Board decisions issued on or after 
July 21, 1992, a special rule provides for the inclusion of 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b) (2006).  The Board decision at issue here was 
completed in 2006; hence, the provisions provided in 
38 C.F.R. § 20.1403(b)(1), (2) are applicable.  Nevertheless, 
there is no indication that there are any additional records 
that were not available to the Board at the time of the 
February 2006 decision.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2007).

Examples of situations that are not CUE include:  a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; and a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2007).  CUE also does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2007).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).  

A claim of CUE merely on the basis that the previous 
adjudication at issue "improperly weighed and evaluated the 
evidence" does not satisfy the stringent legal requirements 
for CUE.  See Fugo, 6 Vet. App. at 44.  

The law that was in effect at the time of the Board's 
February 2006 decision provided that, unless specifically 
provided otherwise in the statute, the effective date of an 
award based on an original claim for compensation benefits or 
a claim reopened after final disallowance shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2005).  A formal claim is one that has been filed in the 
form prescribed by the Secretary.  38 C.F.R. § 3.151 (2005).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2005).  

The veteran argues that the February 6, 2006 Board decision 
was clearly and unmistakably erroneous because the Board 
failed to consider, or misapplied, the relevant laws and 
regulations.  The claim is viable.  

However, based on a review of the record, the Board finds the 
Board correctly applied all the relevant laws and regulations 
in existence at the time of the February 6, 2006 decision.  

In this regard, at the time of the February 2006 Board 
decision, the Board noted the evidence reflected, and the 
veteran conceded, that his claim for service connection for 
PTSD was received by the Regional Office (RO) on April 21, 
2003.  There was no evidence in the file of a claim for 
service connection for PTSD prior to that date.  However, the 
veteran asserted that he had filed a claim for service 
connection for alcohol abuse in April 1999, and that his 
alcohol abuse was caused by PTSD.  Hence, his April 1999 
claim should have been construed as a claim for service 
connection for PTSD, and the grant of service connection for 
PTSD should have been effective from April 1999.  

The Board found that the veteran's April 1999 claim for 
service connection for alcohol abuse constituted only a claim 
for that benefit.  Moreover, the Board noted that although a 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit, the benefit sought must be identified.  The Board 
concluded that veteran could not form a "belief in 
entitlement to a benefit" for a condition that he did not 
even know he had and which had not yet been diagnosed.  
Hence, there was no basis in the law to find that a claim for 
alcohol abuse could also qualify as a claim for PTSD, 
especially when the veteran's PTSD was initially diagnosed in 
December 2002.  This conclusion is supported by the evidence 
then of record, and does not amount to legal error.  To the 
extent that the veteran and his representative may disagree 
with how the facts were weighed or evaluated by the Board in 
reaching its decision in February 2006, the Board notes that 
such disagreement alone is insufficient to constitute CUE.  
See Russell, Fugo, supra.  Moreover, as indicated above, VA's 
failure to comply with the duty to assist cannot constitute 
clear and unmistakable error.  

Additionally, the Board acknowledged that the veteran had 
filed a prior claim for service connection for a nervous 
condition in July 1978 that was denied by the RO in a 
December 1979 rating decision.  However, the veteran did not 
appeal that decision and it became final.  Therefore, even if 
the veteran's April 2003 claim for service connection for 
PTSD were considered a claim to reopen rather than an 
original claim, the laws and regulations would still provide 
for an effective date of April 21, 2003 for the grant of that 
benefit.  This conclusion also does not amount to legal 
error.  

Accordingly, the Board finds that the correct laws and facts 
were before the Board in February 2006, and that the decision 
was supported by the record in existence at that time.  
Moreover, the Board's decision outlined and correctly applied 
all the relevant laws and regulations in existence at the 
time of the February 2006 decision.  In the absence of the 
kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the February 6, 2006 Board decision that 
denied entitlement to an effective date prior to April 21, 
2003 for the grant of service connection for PTSD.  
Accordingly, the veteran's motion for revision of that 
decision must be denied.  


ORDER

The motion for revision of a February 6, 2006 Board decision 
that denied entitlement to an effective date prior to April 
21, 2003, for the grant of service connection for PTSD on the 
basis of clear and unmistakable error, is denied.  



                       
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



